United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 16-3243
                         ___________________________

              In re: Travelers Home and Marine Insurance Company

                              lllllllllllllllllllllPetitioner
                                     ____________

                      Appeal from United States District Court
                for the Western District of Missouri - Jefferson City
                                  ____________

                          Submitted: September 25, 2017
                             Filed: October 6, 2017
                                 [Unpublished]
                                 ____________

Before WOLLMAN, LOKEN, and MURPHY, Circuit Judges.
                         ____________

PER CURIAM.

      Greg Boss’s home in the Eastern District of Missouri suffered hail damage in
June 2014. Boss filed a property damage claim under the replacement cost
homeowners’ insurance policy issued by Travelers Home and Marine Insurance
Company. After Travelers paid Boss the “actual cash value” of the loss prior to repair
or replacement, Boss brought this putative class action in the Western District of
Missouri, alleging that Travelers breached the insurance contract by deducting “labor
depreciation” from the estimated replacement cost in determining actual cash value.
Travelers filed a motion to transfer venue “[f]or the convenience of parties and
witnesses, in the interest of justice,” to the Eastern District of Missouri, where the
insured property, Travelers’ Missouri claim office, and all Missouri-based documents
and witnesses are located. 28 U.S.C. § 1404(a). The district court denied the motion,
and Travelers petitioned this court for a writ of mandamus instructing the district
court to transfer venue to the Eastern District of Missouri. “[W]e have recognized
that the writ of mandamus is proper, albeit extraordinary, relief for an erroneous
ruling on a motion to transfer under § 1404(a).” In re Apple, Inc., 602 F.3d 909, 912
(8th Cir. 2010).

       In its Order denying the motion to transfer venue, the district court relied, to
a substantial extent, on the fact that “the issue most likely to be in dispute in this case
is whether labor is depreciable when actual cash value is calculated. This very issue
has been previously addressed by the Court” in LaBrier v. State Farm Fire & Cas.
Co., 147 F. Supp. 3d 839 (W.D. Mo. 2015). With interlocutory appeals in the LaBrier
case also pending, on August 11, 2016 we entered an order in this case “that the
petition will be held in abeyance pending the entry of a dispositive order in No. 16-
3185, In re State Farm Fire & Cas. Co.” We have now filed an opinion reversing the
district court’s resolution of the labor depreciation issue in LaBrier and its
certification of a class in that case, and remanding with directions to dismiss the
named plaintiff’s complaint. In re: State Farm Fire & Cas. Co., Nos. 16-3185 and 16-
3562 (8th Cir. Sept. 25, 2017). Accordingly, we now grant the petition for a writ of
mandamus, vacate the district court’s Order dated June 8, 2016, and remand for
further proceedings in light of our decision in In re: State Farm.
                        ______________________________




                                           -2-